Citation Nr: 1540535	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-09 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbus, Ohio


THE ISSUE

Entitlement to payment of or reimbursement for continued medical treatment at Mount Carmel Medical Center during the period June 28-30, 2011.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a decision by the Fee Basis Unit of the Department of Veterans Affairs (VA) Medical Center (MC) in Columbus, Ohio that authorized payment for medical treatment 
provided to the Veteran by Mount Carmel Medical Center during the period June 25-27, 2011, but denied payment for continued treatment during the period June 28-30, 2011.

In his Substantive Appeal, received in May 2013, the Veteran requested a hearing before the Board.  He was scheduled to testify before a Member of the Board in February 2015, but he failed without explanation to appear at the hearing.  He has not shown good cause for his failure to appear and has not requested the hearing be rescheduled.  The Board will accordingly proceed as though his hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Fee Basis Unit of the VAMC denied payment for continued medical treatment at Mount Carmel Medical Center based on a finding that the Veteran was stable and could have been transferred to a VA facility on June 28, 2011.  

VA will not approve payment or reimbursement of the costs of emergency treatment not previously authorized for any period beyond the date on which the medical emergency ended; for this purpose, VA considers that an emergency ends when the designated VA clinician at the VA facility has determined, based on sound medical judgment, that the Veteran who received medical treatment could have been transferred to a VA or other Federal Medical Center or could have reported to a VA or other Federal Medical Center for continuation of treatment.  38 C.F.R. § 17.1005(b) (2015) (emphasis added).

The Veteran insists on appeal that he was not stable enough to have been transferred to a VA hospital on June 28.  The file shows that the determination of stability was made by a person named CAB, but there is no indication as to CAB's credentials to make such a determination; more critically, CAB provided no commentary to show that how she arrived at her conclusion.  The Board is accordingly unable to determine if the AOJ's decision was the product of sound medical judgment.

The point at which the Veteran would be considered to be stable enough for transfer is a medical determination that is beyond the competence of the Board.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board may not base a decision on its own unsubstantiated medical opinion, but rather may reach a medical conclusion only on the basis of independent medical evidence or adequate quotation from recognized medical treatises).  As a determination of stability is a threshold question in determining whether a claimant is entitled to continued emergency treatment, remand is required.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should submit the file to a VAMC physician qualified to determine the point at which the Veteran would have been capable of being transferred to a VA hospital, to include whether there was a VA medical facility reasonably available that could have provided the continued care required.  The physician should prepare a finding on this question and associate the finding with the file.  The physician should provide a clinical rationale for all conclusions reached.

2.  The AOJ should also perform any additional development indicated.

3.  Then, readjudicate the issue on appeal.  If the benefit sought by the Veteran is not granted, issue to the Veteran a Supplemental Statement of the Case (SSOC) and provide him an appropriate period in which to respond before the file is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




